DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-34 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 18:
The closest pieces of prior art are Wagner (US 8528607 B2) in view of Wu (US 8460733 B2).
	The description of the apparatus comprising a container-filling assembly that has filling elements, a filling tank, a circulation line, a controller, a water supply, a syrup supply, a dosage section, and a measuring system of claim 18, in context of the present application, the Appeal Decision from the Patent Trial and Appeal Board, and all of the other limitations of claim 18, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Regarding Claim 31: 
The closest pieces of prior art are Wagner in view of Neuhauser (US 2012/0180902 A1) in further view of Wu and Muszinski (US 2014/0238531 A1).
	The description of the method composing filling containers in a container-filling assembly that has beverage components supplied to the circulation line according to a given mixing ratio until a given fill level is achieved, supplying a beverage from said filling tank to a sensor system via the circulation line based at least in part of the signal from said sensor system, . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborn (United States Patent 5967367A) teaches a drink-dispensing apparatus that has beverage-component supplies. 
Clusserath (US 2013/0126040 A1) teaches a method and installation for filling containers with liquid that has a circulation line, a pump, a rotary filling-machine, a filling tank with an annular space, and filling elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753